TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 26, 2015



                                       NO. 03-13-00300-CV


                                    Adrian Tijerina, Appellant

                                                  v.

              Texas Property Casualty Insurance Guaranty Association as
                 Receiver for SIR Lloyd's Insurance Company and the
      Texas Department of Insurance, Division of Workers' Compensation, Appellees




            APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PEMBERTON, FIELD, AND BOURLAND
                    AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 10, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay

all costs relating to this appeal, both in this Court and the court below.